Citation Nr: 1731650	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for lumbar spine disability.

2. Entitlement to service connection for cervical spine disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain new VA examinations to determine the nature and etiology of the service connection claims on appeal.  The Board notes that the requested examinations were obtained in December 2015 and March 2016 and have been associated with the claims file.  These opinions are addressed in the Remand section below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran initially underwent a VA examination in August 2011 during which he was diagnosed with cervical degenerative disc disease (DDD) with strain and thoracolumbar strain.  The Board notes that the examiner did not provide a nexus opinion.  The Veteran underwent another VA examination in February 2012 which provided the same diagnoses.  The examiner noted service treatment records (STRs) evidencing complaints of upper back pain diagnosed as a muscle strain in July 1990, and an August 1990 STR noting a history of low back pain while lifting.  The examiner also noted Reserve records showing no neck or low back complaints.  The examiner opined that the current cervical and lumbar spine disabilities were "less likely as not a continuation of the complaint of upper back pain during military service."  With regard to the cervical spine claim, the examiner based her opinion on a lack of STRs evidencing a neck condition during military service.  She also found upper back pain treated in 1990 to be a self-limiting muscle strain and unrelated to the current cervical spine disability.  With regard to the lumbar spine, the examiner found the reported history of lower back pain with lifting demonstrated intermittent lower back pain without evidence of chronicity.  Additionally, the examiner noted a 20 year absence of complaints or treatment for low back pain since separation from service which was found to demonstrate a lack of continuity of care.  Lastly, the examiner found that the onset of the current back condition began during the Veteran's employment with the Postal Service.

In a September 2015 Decision, the Board found the February 2012 VA examination inadequate as it did not consider lay statements regarding the Veteran's symptoms since service.  The Board also noted that the examiner was asked to opine as to whether the Veteran's current disabilities were the "continuation" of his symptoms or complaints from service which was not the correct standard.  The Board also found fault with the examiner's interpretation of the Veteran's STRs indicating a chronic condition which was interpreted as a periodic condition.  Lastly, the Board noted that the examiner attributed the Veteran's lumbar and cervical spine conditions to a 2011 work related injury despite medical evidence showing treatment since 2007.

The Veteran was provided a new VA cervical spine examination in December 2015.  The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine with moderate C5-C6 disc osteophyte complex with foraminal stenosis.  The Veteran reported neck pain that began within the past several years and denied any neck injury.  The Veteran also reported that he "may have complained of neck pain a few times" while in service.  The Veteran further reported flare-ups that seemed to coincide with his back and hip pain which occurred almost instantly.  The examiner opined that the Veteran's cervical spine disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  She based her opinion on insufficient medical evidence to substantiate the Veteran's contention for service connection, including a lack of documentation of chronicity or evidence of continuity of care in the 19 years since military service. 

The Veteran was provided a new VA lumbar spine examination in March 2016.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine at L4-L5 and L5-S1, and radiculopathy.  The Veteran reported a history of back spasms and low back pain since separation from service.  He denied the onset of his lumbar spine disability due to an injury and asserted that his back pain had progressively worsened since discharge.  The examiner opined that the Veteran's lumbar spine disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based her opinion on the Veteran's medical history including MRI studies revealing multilevel DDD and found that a combination of many years of heavy physical labor and the post-service work related injury were contributing factors to the formation of DDD and chronic back pain.

Of particular importance is the imaging study conducted during the March 2016 VA examination which revealed no spondylolisthesis or spondylosis, but did diagnose the Veteran with likely spina bifida at L5.  The VA examiner did not note this finding in her supporting rationale.  The Board notes that spina bifida is a birth defect which is defined as "a neural tube defect characterized by defective closure of the vertebral arch, through which the spinal cord and meninges may protrude (s. bifida cystica) or may not (s. bifida occulta)."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1748 (32nd ed. 2012).  

As such, the March 2016 VA examination raises the issue of whether the Veteran's current lumbar spinal disability pre-existed service and was aggravated beyond its natural progression during service.  The Board also finds that the Veteran's report of flare-ups during his December 2015 VA examination which simultaneously involved his lumbar and cervical spine raises the issue of whether the Veteran's cervical spine disability was caused or aggravated by his lumbar spine disability.  Therefore, both issues on appeal are remanded for a new VA examination to consider the issues raised during the development of the Veteran's claims.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination with an orthopedic physician to determine the nature and etiology of his lumbar and cervical spine disabilities.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  The examiner is asked to conduct a complete examination and identify all lumbar and cervical spine disorders, including whether the Veteran has a diagnosis for spina bifida.

With regard to the Veteran's lumbar spine disability, the examiner should provide the following opinions:

(a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed lumbar spine disability, to include spina bifida and degenerative disease, existed prior to service? 

(b) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed lumbar spine disability, to include spina bifida and degenerative disease, underwent an increase in severity during service.  If the examiner finds that a lumbar spine disability did undergo an increase in severity he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease. 

(c) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability, to include spina bifida and degenerative disease, is etiologically related to service?

With regard to the Veteran's cervical spine disability, the examiner should provide the following opinions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability is etiologically related to service?

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability was caused or aggravated by the Veteran's lumbar spine disability?

The examiner must consider the medical evidence and lay statements provided by the Veteran and contained in the claims file.  A full rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







